   Case: 1:11-cv-00112-WAL-GWC Document #: 30 Filed: 08/12/20 Page 1 of 2




                        DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
UNITED STATES OF AMERICA,                        ║
                                                 ║
                        Plaintiff,               ║   1:11-cv-00112
                                                 ║
        v.                                       ║
                                                 ║
HERNAN NAVARRO,                                  ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║

TO:    Hernan Navarro, Pro Se
            #1207836
            P.O. Box 860
            Oakwood, VA 24631

                                          ORDER

       THIS MATTER is before the Court upon Hernan Navarro’s “Request for Production of

Documents” (ECF No. 29). This order is issued without necessity of response.

       Having reviewed the motion and upon due consideration thereof, the Court will deny

Navarro’s motion.

       Navarro makes repeated requests for items that the Court has denied him access to

on multiple occasions. Additionally, he seeks a copy of the transcript from his trial, which

took place more than two decades ago. The Court will allow Navarro an opportunity to

submit the appropriate documentation—as furnished by the Clerks’ Office—for the

transcript. The Court has already memorialized this directive in Navarro’s companion case

(ECF No. 393, Case No. 1:99-CR-00016)

       WHEREFORE, it is now hereby ORDERED that Hernan Navarro’s “Request for

Production of Documents” (ECF No. 29) is DENIED.
    Case: 1:11-cv-00112-WAL-GWC Document #: 30 Filed: 08/12/20 Page 2 of 2



United States of America v. Navarro
1:11-cv-00112-3
Order
Page 2




                                         ENTER:

Dated: August 12, 2020                   /s/ George W. Cannon, Jr.
                                         GEORGE W. CANNON, JR.
                                         MAGISTRATE JUDGE
